t c memo united_states tax_court barry knudsen petitioner v commissioner of internal revenue respondent docket no 5145-12l filed date barry knudsen pro_se joline m wang for respondent memorandum opinion swift judge this proceeding was commenced in response to a notice_of_determination concerning a proposed levy under sec_6330 with respect to assessed federal_income_tax for and pending before the court is respondent’s motion for summary_judgment unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background at the time of the filing of the petition petitioner resided in branson missouri petitioner failed to file his and federal_income_tax returns under authority of sec_6020 respondent prepared for petitioner substitutes for returns reflecting federal_income_tax liabilities of dollar_figure and dollar_figure respectively on the basis of the substitutes for returns on date and on date respondent issued notices of deficiency relating to petitioner’s and federal_income_tax liabilities respondent alleges that on date he mailed the notice_of_deficiency for to petitioner’s last_known_address by certified mail with article no respondent alleges that on date he mailed the notice_of_deficiency for to petitioner’s last_known_address by certified mail with article no respondent’s records reflect no receipt of a u s postal service notice of nondelivery to petitioner for either of the above notices of deficiency petitioner did not file a petition with the tax_court to challenge either of the notices of deficiency on date for and on date for respondent assessed federal_income_tax against petitioner on date respondent sent to petitioner a notice of proposed levy regarding the assessed tax for and plus interest and penalties--by then a total of dollar_figure and dollar_figure respectively on or about date petitioner submitted to respondent a form request for a collection_due_process or equivalent_hearing concerning respondent’s effort to collect by levy the above assessed federal_income_tax and related interest and penalties therein petitioner requested a face-to-face hearing requested respondent to verify all of respondent’s required procedures were followed in connection with the assessments challenged as improper the underlying tax_liabilities and penalties on the ground respondent never mailed and he never received the above two notices of deficiency and requested an opportunity to challenge the underlying tax_liabilities and raised collection alternatives by letter dated date respondent’s settlement officer so informed petitioner that petitioner’s request for a face-to-face hearing was denied because of petitioner’s failure_to_file his and federal_income_tax returns the letter asked petitioner to provide the so by date his delinquent individual federal_income_tax returns for and and a collection information financial statement on date petitioner sent the so a letter in which he again asserted his entitlement to a face-to-face hearing asked respondent for copies of all of respondent’s rules and regulations relating to a face-to-face hearing disputed the underlying tax_liabilities and penalties on the ground respondent never mailed to him and he never received the related notices of deficiency and requested collection alternatives be considered if the tax_liabilities are sustained in response to petitioner’s letter in late date the so among other things obtained copies of the notices of deficiencies addressed to petitioner and entered each of the certified mail numbers shown on respondent’s copies of the notices of deficiency into the u s postal service’s track and confirm internet search site the so’s track and confirm search indicated only that respondent’s notice_of_deficiency relating to petitioner’s tax was delivered on date in branson mo no further description of the delivery address in branson mo is described the so’s track and confirm search produced no information relating to respondent’s mailing of the notice_of_deficiency to petitioner for because the u s postal service’s track and confirm site went back only two years and respondent’s notice_of_deficiency to petitioner for was dated date slightly more than two years before the search date the so also obtained a copy of a substitute u s postal service form_3877 ps form pertaining to respondent’s mailing to petitioner of the notice_of_deficiency to petitioner for and a copy of a ps form_3877 pertaining to respondent’s mailing to petitioner of the notice_of_deficiency for however the copies of the ps forms obtained by the so that respondent provided to the court with his motion for summary_judgment as proof of respondent’s mailing to petitioner of the notices of deficiency are not complete and do not provide certain information specifically called for on the forms as follows the ps form_3877 for list sec_12 pieces of mail but does not indicate how many pieces of mail the u s postal service actually received from respondent and is stamped signed but is not signed manually by the individual u s postal service employee as is called for on the ps form_3877 the ps form_3877 for list sec_21 pieces of mail but does not indicate how many pieces of mail the u s postal service actually received from respondent is not signed either with a stamp or manually by the individual u s postal service employee does not identify the listed items as notices of deficiency and does not state the year to which the listed items relate in a letter to petitioner dated date the so again asked petitioner to file his and federal_income_tax returns and made it clear that if he would file his delinquent tax returns and provide a completed collection information statement the so would compare them with the tax returns respondent had prepared for him and reconsider his correct_tax liabilities for each year the so’s letter further stated that if petitioner wanted to continue with the collection_due_process cdp hearing he should send whatever relevant information and documents he had to the so by date the letter cautioned petitioner that if the so did not hear from him by date respondent would issue a final notice_of_determination by date petitioner had not provided any further information and had not telephoned the so on date respondent issued a final adverse notice_of_determination sustaining the proposed levy relating to the tax deficiencies interest and penalties that had been assessed against petitioner for and on date petitioner filed in this court his letter petition challenging respondent’s notice_of_determination on date petitioner filed an amended petition and claimed respondent improperly denied him a face-to-face cdp hearing respondent improperly did not allow him to challenge his underlying tax_liabilities respondent’s proof as to the mailing and as to his receipt of the notices of deficiency was defective he never received the notices of deficiency respondent never provided requested documents and respondent did not give him a fair hearing on date respondent filed his answer to the amended petition and therein alleged that because petitioner had never submitted his and federal_income_tax returns petitioner properly was not allowed to challenge his underlying tax_liabilities on date respondent filed a motion for summary_judgment on date petitioner filed his objection to respondent’s motion for summary_judgment therein petitioner asserted he had not been given a meaningful cdp hearing he had not been allowed to challenge the underlying tax liabilities and respondent had the burden to prove the notices of deficiency were mailed properly to and received by him on the basis of factual issues relating to petitioner’s receipt of the notices of deficiency and whether he should be allowed to challenge his underlying federal_income_tax liabilities for and as determined by respondent on date the court denied respondent’s motion for summary_judgment on date respondent filed a motion to remand this case to the internal_revenue_service appeals_office to reconsider petitioner’s underlying tax_liabilities without objection from petitioner on date the court granted respondent’s motion on remand on date the so sent petitioner a letter scheduling a supplemental cdp telephone hearing for date the so’s letter asked petitioner to explain why he believed respondent’s notices of deficiency reflected incorrect amounts for his and federal_income_tax liabilities petitioner did not provide the so any information about his underlying tax_liabilities and on date the so sent him a letter stating that since he had provided no further information respondent’s notice_of_determination to collect the assessed taxes by levy would be sustained the so’s december letter however also gave petitioner an additional days to provide information regarding his underlying tax_liabilities on date petitioner sent a letter to the so and alleged respondent never mailed to him the notices of deficiency for and and asked respondent for proof of mailing alleged that absent proof of mailing from respondent respondent should be treated as never having mailed to him the notices of deficiency in question and the court should conclude petitioner owes no tax--in essence that respondent has the burden_of_proof as to mailing of the notices of deficiency and has not satisfied that burden and acknowledged he knew respondent on remand was willing to reconsider his underlying and federal_income_tax liabilities on date the so sent a letter to petitioner in which he again reiterated his willingness because of petitioner’s allegations as to nonreceipt of the notices of deficiency to reconsider petitioner’s underlying federal_income_tax liabilities for and on date petitioner sent the so another letter and again alleged that he had never received the notices of deficiency and again requested respondent to provide information as to how respondent determined the amounts of his tax_liabilities the so did not respond to petitioner’s date letter and on date respondent issued a supplemental notice_of_determination sustaining respondent’s proposed levy on the ground petitioner on remand had not provided any relevant additional information relating to his underlying tax_liabilities and had not otherwise cooperated on date respondent filed with the court a status report detailing petitioner’s communications with the so on date petitioner filed a status report with the court in which he provided no substantive information about his underlying tax_liabilities but in which he again asserted he never received respondent’s notices of deficiency for and and asked respondent to provide proof of mailing asserted the burden_of_proof should be on respondent to prove the notices of deficiency were actually mailed to and received by him claimed that absent additional proof by respondent of the mailing of the notices of deficiency respondent should be treated as never having mailed the notices and the court should treat respondent’s assessments against petitioner for and as invalid on date respondent filed a second motion for summary_judgment respondent’s second summary_judgment motion is based on an alleged lack of any further genuine dispute of material fact and respondent’s entitlement to judgment as a matter of law discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to a material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the burden of proving no genuine dispute of material fact is on the moving party see 85_tc_527 a party objecting to a motion for summary_judgment may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d on remand respondent clearly gave petitioner an opportunity to challenge the amounts of his underlying tax_liabilities as respondent had determined them petitioner repeatedly chose not to provide respondent with any income or expense information and not to submit to respondent tax returns for and if that were the question before us now we would not hesitate to grant summary_judgment in respondent’s favor however the key issue before us at this stage which has been repeatedly raised by petitioner is whether respondent ever mailed to petitioner the notices of deficiency on which respondent’s tax assessments and proposed levy are based this is a question that involves not the amounts of petitioner’s underlying tax_liabilities but rather the legality of the assessments made against him as explained this issue has been repeatedly raised by petitioner and is inherent in the verification requirement of sec_6330 ie it is an issue raised by statute in every cdp case see 131_tc_197 in hoyle we explained that in a collection_due_process_hearing sec_6330 provides the commissioner is to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met this provision places a burden on respondent and requires respondent to take the initiative and verify that a notice_of_deficiency was properly mailed to the taxpayer see lee v commissioner t c ___ ___ slip op pincite date in deficiency cases the commissioner bears the initial burden of proving by competent and persuasive evidence that a notice_of_deficiency was properly mailed to a taxpayer 119_tc_183 60_tc_522 aff’d per curiam 499_f2d_550 2d cir the commissioner’s act of mailing may be proven by evidence of his mailing practices corroborated by direct testimony and documentary_evidence 94_tc_82 the commissioner’s and the u s postal service’s compliance with established mailing procedures may raise a presumption of official regularity in favor of the commissioner and may be sufficient absent evidence to the contrary to establish proper mailing of a notice_of_deficiency see hoyle v commissioner t c pincite if this presumption is not rebutted the burden of going forward would shift to the taxpayer coleman v commissioner t c pincite however a defective form_3877 does not trigger a presumption of regularity see id these same standards apply in cdp cases see hoyle v commissioner t c pincite meyer v commissioner tcmemo_2013_268 butti v commissioner tcmemo_2008_82 slip op pincite petitioner consistently has claimed the ps forms in the record in this case are defective in that they contain no indication of the number of items respondent delivered to the u s postal service and no required signatures of the u s postal service employees who received from respondent the items to mail additionally contrary to respondent’s mailing requirements the ps form_3877 in the record relating to the notice_of_deficiency for does not identify the listed items as notices of deficiency or the years to which the documents relate see internal_revenue_manual pt date petitioner’s contention that respondent never mailed the notices of deficiency to him if true would be fatal to respondent’s proposed levy if respondent’s assessments of petitioner’s and tax_liabilities were not preceded by the mailing of notices of deficiency to petitioner as required by sec_6213 the assessments would be invalid see hoyle v commissioner t c pincite without valid assessments the instant proposed levy would be illegal see id and the opportunity to dispute the underlying tax_liability does not cure an assessment made in derogation of a taxpayer’s right under the u s postal service’s mailing procedures require postal employees to enter on the form_3877 the total number of items received and to sign and postmark the form usps registered mail handbook dm-901 pincite date available at http www apwu org sites apwu files resource-files dm- 20registered 20mail 20mb pdf sec_6213 to a deficiency proceeding 125_tc_14 the u s court_of_appeals for the second circuit has held that a failure to indicate the number of pieces of mail received by the u s postal service and the absence of a signature by the receiving u s postal service post office employee both of which defects are present in this case render a ps form_3877 improperly completed see 587_f3d_537 2d cir this holding is consistent with this court’s holdings in similar instances see eg coleman v commissioner t c pincite massie v commissioner tcmemo_1995_173 aff’d without published opinion 82_f3d_423 9th cir wheat v commissioner tcmemo_1992_268 petitioner has raised a factual issue concerning respondent’s mailing to him of the notices of deficiency and respondent has failed adequately to address this issue summary_judgment is not a substitute for a trial and is not to be used to as stated in 131_tc_197 n chief_counsel notice cc-2006-19 date explains that an appeals officer ‘may rely on a form_4340 to verify the validity of an assessment unless the taxpayer can identify an irregularity in the assessment procedure’ emphasis added and acknowledges that where it is alleged that a notice_of_deficiency was not mailed the appeals officer may be required ‘to examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list’ resolve disputes over factual issues see 78_tc_412 viewing the alleged facts in the light most favorable to petitioner we conclude respondent has not sufficiently established that summary_judgment is warranted a trial will be necessary concerning respondent’s alleged mailing of the notices of deficiency to petitioner as noted in our recent opinion in portwine v commissioner tcmemo_2015_29 at trial the defects in the ps forms do not necessarily preclude a decision in favor of respondent with respect to the proper mailing of the notices of deficiency our ultimate decision on this issue will depend on the credibility and persuasiveness of what petitioner and respondent offer into evidence at trial to reflect the foregoing an appropriate order will be issued
